Case 1:20-cr-20121-TLL-PTM ECF No. 30 filed 05/26/20                 PageID.120      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v                                                           Case No. 20-20121
                                                            Honorable Thomas L. Ludington
ALFREDO MARTIN UNZUETA,

                  Defendant.
__________________________________________/

              ORDER REJECTING REPORT AND RECOMMENDATION
       On February 14, 2020, a criminal complaint was issued against Defendant Alfredo Martin

Unzueta for Domestic Assault by an Habitual Offender “within Indian country” in violation of 18

U.S.C. § 117. ECF No. 1. The affidavit in support of the complaint provided that the victim

       told police that she is Indian. The police verified that she has been in the Saginaw
       Chippewa Tribal Court and are aware that Tribal Court cannot charge someone with
       a crime there unless that person is Indian. Unzueta is non-Indian.

ECF No. 1 at PageID.3.

                                                I.

       On March 3, 2020, the Court received a letter from the victim informing the Court that she

was “not a tribal member or descendant of any federally recognized tribe.” ECF No. 13 at

PageID.27. Attached was a letter from the Tribal Enrollment Office of the Saginaw Chippewa

Indian Tribe which provided:

       Per your request, I am writing to confirm that you are not a Member of the Saginaw
       Chippewa Indian Tribe or a descendant. Unfortunately, you do not meet the
       requirements for membership in the Saginaw Chippewa Indian Tribe of Michigan.
       The requirements are that you must be:

              (1) Born to a member of this Tribe. (Your mother and/or father must be a
              current member of the Tribe.)
Case 1:20-cr-20121-TLL-PTM ECF No. 30 filed 05/26/20                   PageID.121       Page 2 of 4



               (2) You must possess ¼ degree Indian Blood from a Federally Recognized
               Tribe.

Id. at PageID.29.

       Two weeks later, Judge Morris issued a report and recommendation. ECF No. 18. Because

neither Defendant nor the victim were allegedly Indian, she recommended that the Court hold an

evidentiary hearing to determine whether federal jurisdiction existed. After analyzing the Major

Crimes Act, the Indian Country Crimes Act, federal enclave jurisdiction, and the Assimilative

Crimes Act, she concluded that “the status of the victim matters and that this Court’s jurisdiction

depends on it.” Id. at PageID.58.

       Although Judge Morris’s report explicitly states that the parties could object to and seek

review of the recommendation within fourteen days of service of the report, neither party filed

objections.

                                                 II.

       Defendant has been charged under 18 U.S.C. § 117, Domestic Assault by an Habitual

Offender, which provides:

       (a) In general.--Any person who commits a domestic assault within the special
       maritime and territorial jurisdiction of the United States or Indian country and who
       has a final conviction on at least 2 separate prior occasions in Federal, State, or
       Indian tribal court proceedings for offenses that would be, if subject to Federal
       jurisdiction--
               (1) any assault, sexual abuse, or serious violent felony against a spouse or
               intimate partner, or against a child of or in the care of the person committing
               the domestic assault; or
               (2) an offense under chapter 110A,
       shall be fined under this title, imprisoned for a term of not more than 5 years, or
       both, except that if substantial bodily injury results from violation under this
       section, the offender shall be imprisoned for a term of not more than 10 years.
18 U.S.C. § 117 (emphasis added).



                                                -2-
Case 1:20-cr-20121-TLL-PTM ECF No. 30 filed 05/26/20                  PageID.122      Page 3 of 4



       The Court directed the Government to respond to the Report and Recommendation and

explain why federal jurisdiction exists under 18 U.S.C. § 117. The Government’s response

provides:

       Because section 117 expressly applies to assaults in Indian country, section 1152
       (The General Crimes Act) and section 1153 (The Major Crimes Act) are
       unnecessary to establish federal jurisdiction. In other words, section 117 is
       applicable even if the defendant and victim are both non-Indian as long as the
       elements of the crime are met.

ECF No. 24 at PageID.81.

       A plain reading of the statute supports the Government’s contention. 18 U.S.C. § 117

applies to “[a]ny person who commits a domestic assault within…Indian country” who has two

prior convictions of assault. The statute does not require that either the perpetrator or victim be

Indian. Accordingly, it is irrelevant whether the victim in this case is or is not an Indian.

Jurisdiction under § 117 is derived from the location where the alleged offense occurred,

specifically Indian country. At this point in the case, jurisdiction exists because the offense is

alleged to have occurred within Indian Country.

       Defendant disagrees, arguing that federal jurisdiction only exists if either the actor or the

victim are Indian. He cites to a case decided by the District Court of North Dakota in which the

defendant challenged the constitutionality of 18 U.S.C. § 2261A, Stalking. United States v.

Rettinger, 2006 WL 3463424 (D.N.D. Nov. 28, 2006). Section 2261A criminalizes stalking by an

individual who “travels in interstate or foreign commerce or is present within the special maritime

and territorial jurisdiction of the United States, or enters or leaves Indian country.” 18 U.S.C. §

2261A (emphasis added). The court found that the statute was not overbroad, nor did it violate the

sovereignty of the North Dakota under the 10th Amendment. In dicta, the court stated, “If the

conduct was wholly within Indian country, and the actor did not ‘travel in interstate or foreign



                                               -3-
Case 1:20-cr-20121-TLL-PTM ECF No. 30 filed 05/26/20                PageID.123      Page 4 of 4



commerce…or enter or leave Indian country,’ the United States would not have jurisdiction under

the statute because the jurisdictional element would be lacking.” United States v. Rettinger, 2006

WL 3463424, at *3 (D.N.D. Nov. 28, 2006).

        Rettinger does not support Defendant’s argument however because §117 relies on an

entirely different jurisdictional element than does § 2261A. Section 2261A requires that the actor

“enter or leave Indian country.” In contrast, § 117 only requires that the incident occur

“within…Indian country.” Because the indictment alleges that the incident occurred within Indian

country, jurisdiction exists at this juncture.

                                                 III.

        Accordingly, it is ORDERED that the Report and Recommendation, ECF No. 18, is

REJECTED.



                Dated: May 26, 2020                         s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                                 -4-
